Bingham McCutchen LLP One Federal Street Boston, MA 02110 December 14, 2010 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 Re: Rochdale Alternative Total Return Fund LLC Amendment No. 1 to the Registration Statement on Form N-2 Ladies and Gentlemen: Electronically transmitted herewith for filing on behalf of Rochdale Alternative Total Return Fund LLC (the “Fund”) is amendment No. 1 to the registration statement on Form N-2, as filed with the Securitiesand Exchange Commission on December 13, 2010, Accesssion No. 0000929638-10-000837,under the Investment Company Act of 1940, as amended, relating to an offering of units of interest in the Fund. Please call the undersigned at (617) 951-8567 or Steven M. Giordano at (617) 951-8205 with any questions relating to the filing. Sincerely, /s/ Paul B. Raymond Paul B. Raymond
